Citation Nr: 1135391	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to eligibility for Post 9/11 G.I. Bill VA education benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S.M.C. from June 1983 to August 1992 and had inactive service with the A.R.N.G. from August 1992 to September 1992 and had Active Guard/Reserve service from September 1995 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision of the Education Center at the RO in St. Louis, Missouri, which denied eligibility to Post 9/11 G.I. Bill education benefits.  

The Veteran testified before the undersigned at an October 2010 hearing at the VA Central Office in Washington, D.C.  A transcript has been associated with the file.

The Board notes that the Veteran has executed a power of attorney in connection with VA compensation benefits.  There is no power of attorney in his education claims file.  The Veteran appeared below the undersigned unrepresented and displayed knowledge of the elements of the claim and the evidence necessary to grant the claim.  The Board finds no prejudice in proceeding on this case with the Veteran unrepresented as to his education benefits claim.  

The Veteran has also requested equitable relief under the provisions of 38 U.S.C.A. § 503 (West 2002).  A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs.  It is not within the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet.App. 303 (1992).  The request will be referred to the Chairman of the Board for consideration under 38 C.F.R. § 2.7 (2010) after this decision of the Board has been issued. 


FINDING OF FACT

The Veteran's service on and after September 11, 2001, was composed entirely of Active Guard/Reserve service under Title 32 of the United States Code.


CONCLUSION OF LAW

The Veteran does not have qualifying active duty to be eligible for education benefits under the Post 9/11 G.I. Bill.  38 U.S.C.A. §§ 3301, 3311 (West Supp. 2011); 38 C.F.R. §§ 21.9505, 21.9520 (West 2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Congress enacted the Post 9/11 Veterans Educational Assistance Act (Post 9/11 G.I. Bill) of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2010) (Chapter 33) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2010).

The implementing regulations define active duty at 38 C.F.R. § 21.9505 (2010).  The regulation specifically excludes from active duty full-time National Guard Duty performed under 32 U.S.C. orders.  See 38 C.F.R. 21.9505(1).

The record reflects that the Veteran was ordered to active duty full-time National Guard Duty in 1995 by the National Guard of Hawaii.  The Veteran transferred in January 2000 to the National Guard of Wisconsin.  The Veteran's transfer papers indicate that his service was under Title 32 U.S.C. orders.  The Veteran completed his May 2009 claim for benefits and indicated on that form that he had Title 32 service from 1995 until his retirement in 2006.  The Veteran testified before the undersigned that he understood that he had only Title 32 service after September 10, 2001.

The Veteran's primary objection and reason for pursuing the instant appeal arises from a May 2009 initial eligibility letter sent to him following his claim for benefits.  The letter indicated that he was eligibile for Post 9/11 G.I. Bill benefits.  On the basis of the initial determination, the Veteran quit his job and prepared to enroll in a Doctor of Education program.  When the September 2009 eligibility determination was made denying benefits, he had already relied to his detriment on the May 2009 letter.  The May 2009 letter is of record and is in accordance with the Veteran's report.  The Board is sympathetic and regrets the error committed in the May 2009 letter, particularly in light of the Veteran's complete May 2009 claim, which specified Title 32 service.  Unfortunately, the Board possesses no equitable jurisdiction in education claims.  The Board can only verify that the ultimate decision was in accordance with the eligibility criteria.  

There is no dispute as to the relevant facts on appeal.  Based on the uncontested facts, the Board finds that the law is dispositive in this case and does not allow for the establishment of any eligibility for Post 9/11 G.I. Bill benefits.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran's claim for entitlement to eligibility for VA education benefits under the Post 9/11 G.I. Bill benefits is denied.

The Board notes that the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2010).  However, VA's General Counsel has issued a precedential opinion, VAOPGCPREC 5-2004, that holds VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  As noted, the undisputed facts do not permit the grant of the benefit sought by the Veteran.  Any error in VCAA compliance is immaterial to the outcome of this case.  


ORDER

Entitlement to eligibility for Post 9/11 G.I. Bill VA education benefits is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


